FILED
                            NOT FOR PUBLICATION                              DEC 22 2009

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 07-50351

             Plaintiff - Appellee,               D.C. No. CR-03-00847-ABC-02

  v.
                                                 MEMORANDUM *
BOBBY THOMPSON,

             Defendant - Appellant.



                   Appeal from the United States District Court
                       for the Central District of California
                 Audrey B. Collins, Chief District Judge, Presiding

                     Argued and Submitted November 3, 2009
                              Pasadena, California

Before: T.G. NELSON, BYBEE and M. SMITH, Circuit Judges.

       Bobby Lee Thompson appeals the district court’s denial of his motion to

suppress a wiretap for lack of necessity and its refusal to hold a hearing pursuant to

Franks v. Delaware, 438 U.S. 154 (1978), regarding alleged omissions from the

wiretap affidavit. Thompson also claims that the district court erred in allowing



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
him to represent himself at trial, and in denying his subsequent request for

reappointment of counsel. Here we address Thompson’s claims only to the extent

that they involve the wiretap; his other claims are addressed in a separate,

concurrently filed, published opinion. Because the parties are familiar with the

facts, we do not supply them here except as necessary to explain our decision. We

have jurisdiction under 28 U.S.C. § 1291, and affirm.

      We review de novo whether the information submitted in an affidavit

amounts to a “full and complete statement of the facts” pursuant to 18 U.S.C. §

2518(1)(c). See United States v. Canales Gomez, 358 F.3d 1221, 1224 (9th Cir.

2004). If a full and complete statement of facts was submitted, we review the

decision that the wiretap was necessary for an abuse of discretion. United States v.

Blackmon, 273 F.3d 1204, 1207 (9th Cir. 2001).

      The affidavit sufficiently describes the DEA’s use of various investigative

techniques and why those techniques were reasonably unlikely to succeed in the

future. Thompson does not present any information that would have influenced

the issuing judge’s decision that a wiretap of the target telephone was necessary to

identify “Len.” Cf. United States v. Ippolito, 774 F.2d 1482, 1485-86 (9th Cir.

1985) (“[I]t is necessary to evaluate the hypothetical effect of knowledge of the

existence of a potentially useful informant on the original district court’s

determination that a wiretap was necessary. If it would have no effect, then the
misstatement would not be material.”). In addition, “[l]aw enforcement officials

need not exhaust every conceivable investigative technique before seeking a

wiretap order.” United States v. Staves, 383 F.3d 977, 982 (9th Cir. 2004).

Therefore, the wiretap application contains a full and complete statement of facts

under 18 U.S.C. § 2518(1)(c), and the issuing court did not abuse its discretion in

concluding that the wiretap was necessary. See Canales Gomez, 358 F.3d at 1224.

      The district court also properly denied Thompson a Franks hearing because

he fails to show that any of the alleged omissions renders the wiretap affidavit

misleading. See United States v. Stanert, 762 F.2d 775, 781 (9th Cir. 1985) (a

defendant is permitted to challenge a warrant affidavit valid on its face “when it

contains deliberate or reckless omissions of facts that tend to mislead”).

      AFFIRMED.